Name: Commission Regulation (EEC) No 3832/89 of 20 December 1989 amending Regulation (EEC) No 1523/89 fixing the consequences to the basic and buying-in prices for the 1989/90 marketing year of an overrun in the intervention threshold for lemons in Spain for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 89 Official Journal of the European Communities No L 372/23 COMMISSION REGULATION (EEC) No 3832/89 of 20 December 1989 amending Regulation (EEC) No 1523/89 fixing the consequences to the basic and buying-in prices for the 1989/90 marketing year of an overrun in the intervention threshold for lemons in Spain for the 1988/89 marketing year HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1523/89 is hereby amended as follows : 1 . The existing paragraph becomes paragraph 1 . 2. The following paragraph 2 is added : '2. The basic and buying-in prices for lemons applicable in Spain from 1 January 1990 to the end of the 1989/90 marketing year, as fixed in Council Regulation (EEC) No 3514/89 (*), shall be reduced by 6 % and shall be as follows : (ECU/100 kg net) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2), and in particular Article 16b (4) thereof, Whereas Council Regulation (EEC) No 2285/88 (3), as last amended by Regulation (EEC) No 1521 /89 (4), fixes an intervention threshold for the 1988/89 marketing year for lemons in Spain , and the consequences of an overrun ; Whereas the Commission has noted an overrun in the intervention threshold for lemons in spain for the 1988/89 marketing year and whereas Commission Regulation (EEC) No 1523/89 0 lays down the consequences of such an overrun on the institutional prices applicable in Spain for lemons for the period 1 June to 31 December 1989 ; Whereas Council Regulation (EEC) No 3514/89 (6) fixes the basic and buying-in prices for lemons applicable in Spain from 1 January 1990 to the end of the 1989/90 marketing year ; whereas those prices should be reduced by 6 % as a result of the abovementioned overrun in the intervention threshold and Regulation (EEC) No 1523/89 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Period Basic price Buying-in price January . 20,22 11 ,86 February 19,51 11,50 March 20,30 11 ,86 April 21,23 12,43 May 21,73 12,72 These prices refer to lemons in quality class I , 53 to 62 mm in size, presented packaged. They do not include the impact of the cost of the packaging in which the product is presented. 0 OJ No L 344, 25. 11 . 1989, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 12. 0 OJ No L 201 , 27. 7. 1988 , p. 1 . ( «) OJ No L 149, 1 . 6. 1989, p. 1 . O OJ No L 149, 1 . 6. 1989 , p. 6 . (6) OJ No L 344, 25 . 11 . 1989, p. 1 .